Citation Nr: 0728190	
Decision Date: 09/07/07    Archive Date: 09/14/07

DOCKET NO.  05-01 981	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUES

1.  Whether new and material evidence has been received to 
reopen a claim of entitlement to service connection for 
residuals of a head injury, including anti-social personality 
disorder.

2.  Entitlement to service connection for a left shoulder 
disability, claimed as secondary to a head injury.

3.  Entitlement to service connection for an eye disability, 
claimed as secondary to a head injury.


REPRESENTATION

Veteran represented by:	The American Legion

 


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

K. Conner, Counsel


INTRODUCTION

The veteran served on active duty for training from February 
4, 1956, to February 18, 1956.  

This matter came to the Board of Veterans' Appeals (Board) on 
appeal from a July 2004 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, 
North Carolina.  

In October 2006, the Board remanded the matter to the RO for 
the purpose of affording the veteran the opportunity to 
appear at a Board hearing, as he had requested.  Such hearing 
was held via videoconference in June 2007 before Kathleen K. 
Gallagher, a Veterans Law Judge who was designated by the 
Chairman to conduct the hearing pursuant to 38 U.S.C.A. § 
7107(c) (West 2002) and who is rendering the determination in 
this case.

As set forth in more detail below, a remand of this matter is 
required, prior to further appellate consideration.  The 
appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the veteran 
if further action is required.




REMAND

A review of the record shows that in a January 1967 rating 
decision, the RO denied the veteran's claim of entitlement to 
service connection for residuals of a head injury, including 
anti-social personality disorder.  In its decision, the RO 
determined that the veteran's service medical records 
contained no indication that he had sustained a head injury 
during his period of active duty for training.  In addition, 
the RO concluded that an anti-social personality disorder was 
not a disability for which service connection could be 
granted.  Because the veteran did not appeal the RO's January 
1967 rating decision, it is final and not subject to revision 
on the same factual basis.  38 U.S.C.A. § 7105(c); 38 C.F.R. 
§ 20.1103 (2006).

In this appeal, the veteran now seeks to reopen his claim of 
service connection for residuals of a head injury, including 
anti-social personality disorder.  Despite the finality of a 
prior adverse decision, a claim will be reopened and the 
former disposition reviewed if new and material evidence is 
furnished with respect to the claim which has been 
disallowed.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. 
§ 3.156 (2006).

For applications filed after August 29, 2001, as was the 
application to reopen the claim in this case, new and 
material evidence means evidence not previously submitted to 
agency decision makers; which relates, either by itself or 
when considered with previous evidence of record, to an 
unestablished fact necessary to substantiate the claim; which 
is neither cumulative nor redundant of the evidence of record 
at the time of the last prior final denial of the claim 
sought to be reopened, and which raises a reasonable 
possibility of substantiating the claim.  38 C.F.R. 
§ 3.156(a).

When a claim to reopen is filed, VA must provide the claimant 
with notice describing what evidence would be necessary to 
substantiate that element or elements required to establish 
service connection that were found insufficient in the 
previous denial.  Kent v. Nicholson, 20 Vet. App. 1 (2006).  
A review of the record indicates that the veteran has not yet 
been provided with appropriate notification with respect to 
his claim to reopen.  This deficiency must be corrected on 
remand.  See Disabled American Veterans et. al. v. Secretary 
of Veterans Affairs (DAV), 327 F.3d 1339 (Fed. Cir. 2003).

In addition, the Board notes that 38 C.F.R. § 3.156, the 
regulation governing determinations as to new and material 
evidence was revised effective August 29, 2001.  While the 
veteran's application to reopen was received in March 2004, 
the RO provided him with the old version of the regulation in 
the December 2004 Statement of the Case.  He has not yet been 
apprised of the amended regulation.  This deficiency must 
likewise be corrected on remand.

In addition, the record on appeal appears to be incomplete.  
At his June 2007 Board hearing, the veteran testified that he 
had been treated for a head injury, eye disability, and left 
shoulder disability in 1956 and 1957 at the United States 
Army Hospital in Indiantown Gap, Pennsylvania.  

The Board also notes that the record on appeal contains a 
report of a November 19, 1958, psychiatric examination 
conducted at the United States Army Hospital in Valley Forge, 
Pennsylvania.  That report notes that a Routine Evaluation 
Physical Examination had been conducted at that facility on 
November 14, 1958.  However, a report of that November 14, 
1958, physical examination has not yet been associated with 
the record on appeal.

Under the Veterans Claims Assistance Act of 2000 (VCAA), VA 
is required to obtain relevant records from a Federal 
department or agency, including records from the service 
department.  Indeed, VA may only end efforts to obtain such 
records if it is concluded that the records sought do not 
exist or that further attempts to obtain them would be 
futile.  See 38 C.F.R. § 3.159(c)(2) (2006).  Given the 
discussion above, the Board finds that additional efforts are 
necessary in order to obtain the veteran's complete service 
medical records.

The Board also notes that the record on appeal contains no 
post service medical evidence whatsoever, other than the 
November 1958 psychiatric examination report referenced 
above.  Although the veteran was advised by the RO to submit 
or identify medical evidence showing treatment for his 
claimed disabilities, he has thus far failed to respond.

The veteran is advised that it is his responsibility to 
present and support a claim for benefits.  See 38 C.F.R. § 
5107(a) (West 2002).  The Court has held that "[t]he duty to 
assist is not always a one-way street.  If a veteran wishes 
help, he cannot passively wait for it in those circumstances 
where he may or should have information that is essential in 
obtaining the putative evidence."  Wood v. Derwinski, 1 Vet. 
App. 190, 193 (1991).  As the Court has stated:  "VA's . . . 
'duty to assist' is not a license for a 'fishing expedition' 
to determine if there might be some unspecified information 
which could possibly support a claim."  Gobber v. Derwinski, 
2 Vet. App. 470, 472 (1992). 

While VA will assist the veteran in obtaining evidence to 
support his claims, he must first cooperate fully with VA's 
efforts to assist him.  Specifically, he must provide enough 
information to identify and locate existing medical records, 
including the custodian of the records, the approximate time 
frame covered by the records, and the condition for which 
treatment was provided.  He must also authorize the release 
of such records in a form acceptable to the custodian of the 
records.  See 38 C.F.R. § 3.159(c)(1), (2).  To date, he has 
not done so.  The veteran is advised that if he wishes 
assistance of the RO in obtaining medical evidence to support 
his claim, he should contact the RO in writing with the 
specific information previously requested.  

Accordingly, the case is REMANDED for the following action:

1.  The veteran should be provided with 
appropriate notice under 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b), which 
includes an explanation as to what 
constitutes new and material evidence to 
reopen the claim of service connection 
for residuals of a head injury, including 
anti-social personality disorder, in 
accordance with Kent v. Nicholson, 20 
Vet. App. 1 (2006).
2.  The RO should contact the National 
Personnel Records Center (NPRC) or other 
appropriate repository of records, and 
request a complete copy of the veteran's 
service medical and personnel records, 
including any records from the Army 
Hospital in Indiantown Gap, Pennsylvania, 
in 1956 and 1957, and the report of a 
Routine Evaluation Physical Examination 
conducted at the Army Hospital in Valley 
Forge, Pennsylvania, on November 14, 
1958.  All efforts to obtain these 
records should be detailed in the claims 
folder.  

3.  After the action above has been 
completed, the RO should then 
readjudicate the claims.  If the benefits 
sought on appeal remain denied, the 
veteran and his representative should be 
furnished a supplemental statement of the 
case, which includes citation to the 
current version of 38 C.F.R. § 3.156, and 
given the opportunity to respond thereto.

Thereafter, the case should be returned to the Board, if in 
order.  

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim 
must be afforded expeditious treatment.  The law requires 
that all claims that are remanded by the Board of Veterans' 
Appeals or by the United States Court of Appeals for Veterans 
Claims for additional development or other appropriate action 
must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 
5109B, 7112 (West Supp. 2006).



_________________________________________________
KATHLEEN K. GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals
Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).



